Citation Nr: 1048233	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-10 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for degenerative joint disease 
of the lumbar spine beginning May 10, 2010, currently rated as 10 
percent disabling, to include temporary total disability under 
38 C.F.R. §§ 4.29, 4.30.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from August 1988 to May 1995. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for degenerative 
joint disease of the lumbar spine with a 10 percent evaluation. 

In July 2010 a hearing was held by the undersigned Veterans Law 
Judge.  The transcript is of record.  At the hearing the Veteran 
reported that on May 10, 2010 he had surgery on his lumbar spine 
and submitted an operation report.  The Veteran's current 
disability level is unclear due to the recent surgery; therefore 
staged ratings have been applied.

In September 2010 the Board remanded the issue for further 
development. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In September 2010 the Board remanded the claim for an examination 
due to the Veteran's May 2010 back surgery.  

An examination was conducted but it was inadequate.  An 
inadequate examination frustrates judicial review.  Hicks v. 
Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an 
examination in a service connection claim, the examination must 
be adequate or VA must notify the Veteran why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

The remand instructions specifically directed that the examiner 
opine as to whether the May 10, 2010 surgery required 
convalescence for longer than one month and, if so, when did the 
period of convalescence end; however no such opinion was 
provided.  The remand instructions also directed that the 
examiner determine if neurological involvement involving the 
lumbar spine was present.  Sensory testing was conducted; however 
no opinion was provided as to whether there was neurological 
involvement present or whether any such neurological involvement 
present was at least as likely as not the result of the low back 
disability.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  Failure of the Board to ensure compliance is error as a 
matter of law.   See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1. Send the claims file to the VA examiner 
and request that the following opinions be 
provided.  If the opinions cannot be provided 
without further examination, schedule an 
additional examination.  

(a) The examiner is to opine as to whether 
the May 10, 2010 surgery required 
convalescence for longer than one month and, 
if so, when did the period of convalescence 
end. 

(b) The examiner is to state whether 
neurological involvement involving the lumbar 
spine is present. 

(c) If neurological involvement involving the 
lumbar spine is found, the examiner is to 
opine as to whether it is at least as likely 
as not the result of his service-connected 
low back disability, identify the nerve(s) 
involved, and indicate whether the degree of 
paralysis is complete or incomplete and, if 
incomplete, whether the degree is moderate, 
moderately severe, or severe. 

A complete rationale for the opinions 
expressed must be included in the examination 
report.

If the requested opinion cannot be rendered 
without resorting to speculation, the 
examiner is to state whether the need to 
speculate is caused by a deficiency in the 
state of general medical knowledge (i.e. no 
one could respond given medical science and 
the known facts) or by a deficiency in the 
record or the examiner (i.e. additional facts 
are required, or the examiner does not have 
the needed knowledge or training).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



